                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________

ARTHUR WAGNER,                      :
                  Plaintiff,        :
                                    :
            v.                      :                     No. 5:18-cv-01813
                                    :
WAYPOINT RESOURCE GROUP, LLC, :
                  Defendant.        :
_____________________________________

                                      OPINION
                    Defendant’s Motion to Dismiss, ECF No. 8 - Granted
      Plaintiff’s Motion Opposing Defendant’s Motion to Dismiss, ECF No. 10 - Denied

Joseph F. Leeson, Jr.                                                              February 13, 2019
United States District Judge

I.      INTRODUCTION
        This Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p, (“FDCPA”) case
arises after Defendant Waypoint Resources Group, LLC allegedly placed four hang-up calls to
Plaintiff Arthur Wagner’s cell phone over a one-month period. When Wagner redialed the
incoming number after the last hang-up call, a Waypoint representative answered and allegedly
refused to provide information unless Wagner verified his identity. Wagner terminated the call,
and Waypoint attempted no further communications. Instead, they investigated the account and
determined that the debt had been resolved prior to Waypoint receiving it. For the reasons set
forth below, Wagner has failed to state a claim and the Complaint is dismissed.
II.     STANDARD OF REVIEW
        In rendering a decision on a motion to dismiss, this Court must “accept all factual
allegations as true [and] construe the complaint in the light most favorable to the plaintiff.”
Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche
Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if
“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff
stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555
(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
                                                    1
                                                 021119
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, “the tenet that a court must accept as true
all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.
(explaining that determining “whether a complaint states a plausible claim for relief . . . [is] a
context-specific task that requires the reviewing court to draw on its judicial experience and
common sense”). The defendant bears the burden of demonstrating that a plaintiff has failed to
state a claim upon which relief can be granted. Hedges v. United States, 404 F.3d 744, 750 (3d
Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).
III.   ANALYSIS
       Wagner cites six provisions of the FDCPA, none of which offer the relief he seeks. First,
Wagner contends that his Caller ID reflected only the incoming telephone number of Waypoint,
which he alleges is not “meaningful disclosure” under 15 U.S.C. § 1692d(6). However, hang-up
calls do not constitute “the placement of telephone calls without meaningful disclosure of the
caller’s identity” within the meaning of 15 U.S.C. § 1692d(6). See Wattie-Bey v. Modern
Recovery Sols., No. 1:14-CV-01769, 2016 U.S. Dist. LEXIS 31765, at *16 (M.D. Pa. Mar. 10,
2016). The allegations therefore fail to state a claim.
       Second, Wagner complains that when he called the last number from his Caller ID and
spoke with a Waypoint representative, Waypoint requested personal information from him.
Wagner asserts that such information is not required under 15 U.S.C. § 1692c. This section of
the FDCPA prohibits a debt collector from communicating with a consumer in connection with
the collection of any debt “at any unusual time or place or a time or place known or which
should be known to be inconvenient to the consumer,” “if the debt collector knows the consumer
is represented by an attorney with respect to such debt . . .,” or “at the consumer’s place of
employment. . . .” 15 U.S.C. § 1692c. It also limits communication with third parties and
governs when communications must cease. See id. Thus, a debt collector is not prohibited by
this section from requesting information from a caller to confirm the caller’s identity. If
anything, § 1692c contemplates that a debt collector obtains necessary information to avoid
communication with third parties. Wagner has therefore failed to state a claim under § 1692c.
       Next, Wagner alleges two violations of § 1692g(a). He alleges that Waypoint failed to
send out a letter containing notice of the debt and also refused to name the original creditor.
Section 1692g(a) requires a debt collector “[w]ithin five days after the initial communication
with a consumer in connection with the collection of any debt” to send out certain information in

                                                  2
                                               021119
writing, including the name of the creditor to whom the debt is owed. See 15 U.S.C. § 1692g(a).
However, written notice is not required if “the consumer has paid the debt.” Id. The instant
Complaint and the documents attached thereto show that Waypoint first had “communication”
with Wagner on June 21, 2017. See Davis v. Phelan Hallinan & Diamond PC, 687 F. App’x
140, 144 (3d Cir. 2017) (“A ‘communication’ is defined as ‘the conveying of information
regarding a debt directly or indirectly to any person through any medium.’ 15 U.S.C. §
1692a(2).”); Compl. ¶ 15, ECF No. 2-2. Waypoint discovered shortly thereafter that Wagner had
“paid the debt” prior to this date. See Compl. at Ex. 1. Accordingly, Waypoint was not required
to send written notice, and Wagner has failed to state a claim under § 1692g(a). 1
       Wagner alleges, in the alternative, that if the debt had already been paid, Waypoint
violated 15 U.S.C. § 1692e(2)(A), which prohibits a debt collector from falsely representing “the
character, amount, or legal status of any debt,” by attempting to collect an alleged debt it knew or
should have known had been paid. However, there are no allegations that Waypoint knew the
debt had been paid when it attempted to reach Wagner; rather, Waypoint only learned this after
it’s communication with Wagner on June 21, 2017. See Compl. at Ex. 1. Contrary to Wagner’s
suggestion, the FDCPA “does not require a debt collector to independently investigate a debt
before it begins collection activities, let alone affirmatively verify every aspect of the chain of
assignment of the right to collect on a debt.” Dixon v. Stern & Eisenburg, PC, 652 F. App’x
128, 133 (3d Cir. 2016). In his motion opposing dismissal, Wagner cites case law regarding the
bona fide error defense to argue that Waypoint did not have adequate safeguarding procedures.
His reliance on these cases is misplaced, however, because the bona fide error defense is just
that, a defense. Here Wagner has failed to state any violation of the FDCPA that would trigger
the need for Waypoint to assert an affirmative defense. Thus, Wagner has failed to state a claim
under § 1692e(2)(A).
       The Complaint fails to plead any violation of the FDCPA and is dismissed. Regardless of
the fact that Wagner has not sought leave to amend, the Court finds that any amendment would
be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002) (holding that in
the absence of undue delay, bad faith, dilatory motive, unfair prejudice, or futility of amendment,

1
        Wagner also fails to state a claim under 15 U.S.C. § 1692g(b) because the requirement
under § 1692g(b) that a debt collector notify the consumer of the original creditor is only
activated if “the consumer notifies the debt collector in writing.” 15 U.S.C. § 1692g(B)
(emphasis added). Wagner did not make any such written request of Waypoint.
                                                  3
                                              021119
a court should grant a plaintiff leave to amend a deficient complaint after a defendant moves to
dismiss it). The Complaint is therefore dismissed with prejudice.
IV.    CONCLUSION
       Wagner has not alleged any violation of the FDCPA, and the Complaint is dismissed.
       A separate order will be issued.



                                                     BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr._____________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                4
                                             021119
